

PATIENT SAFETY TECHNOLOGIES, INC.


SECURED CONVERTIBLE NOTE AND WARRANT
PURCHASE AGREEMENT


This Secured Convertible Note and Warrant Purchase Agreement (this “Agreement”)
is made as of the 6th day of June, 2006 by and between Patient Safety
Technologies, Inc., a Delaware corporation (the “Company”), and Alan E. Morelli,
an individual (the “Purchaser”).


RECITALS


A. The Company desires to issue and sell, and the Purchaser desires to purchase
from the Company (i) a secured convertible promissory note in the form attached
to this Agreement as Exhibit A (the “Note”), which Note shall be convertible on
the terms stated therein into common stock of the Company, and (ii) a warrant to
purchase common stock of the Company in the form attached to this Agreement as
Exhibit B (the “Warrant”). The Note, Warrant and shares of common stock issuable
upon conversion or exercise thereof are collectively referred to herein as the
“Securities”.


B. The Company desires to provide certain rights to register for resale the
shares of common stock issuable to the Purchaser upon the conversion of the Note
and exercise of the Warrant, in a Registration Rights Agreement in the form
attached to this Agreement as Exhibit C (the “Registration Rights Agreement”).


AGREEMENT


In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
to this Agreement agree as follows:


1. Purchase and Sale of Note and Warrant.


(a) Sale and Issuance of Note and Warrant. Subject to the terms and conditions
of this Agreement, the Purchaser agrees to purchase and the Company agrees to
sell and issue to the Purchaser a Note in the principal amount of $1,100,000 and
a Warrant to purchase 401,460 shares of common stock of the Company, par value
$0.33 per share (the “Common Stock”). The purchase price of the Note shall be
equal to 100% of the principal amount of the Note, and the purchase price of the
Warrant shall be $1.00.


(b) Closing; Delivery. The purchase and sale of the Note and the Warrant shall
take place at the offices of Morrison & Foerster LLP at 10:00 a.m. Los Angeles
time on June 6, 2006, or at such other time and place as the Company and the
Purchaser mutually agree, orally or in writing (which time and place are
designated as the “Closing”). At the Closing, the Company shall delivery to the
Purchaser the Note and the Warrant against payment of the purchase price
therefor by the following: (a) a wire transfer to the bank account of Bodnar
Capital Management, LLC (“BCM”) identified in that certain letter agreement
dated as of May 31, 2006 (the “Payoff Letter”) between the Company and BCM in an
amount sufficient to fund the “Payoff Amount” (as defined therein), including
the per diem interest amount for each day after May 31, 2006 until the Payoff
Amount is paid, (b) to pay a transaction fee to the Purchaser in the amount of
$30,000.00, which shall be netted against the purchase price of the Note, and
(c) the balance to be applied to fees and expenses of Morrison & Foerster LLP
incurred by the Purchaser in connection herewith.


 
1

--------------------------------------------------------------------------------

 
2. Security Interest. The indebtedness represented by the Note (the
“Obligations”) are secured by personal property owned by the Company consisting
of equity securities identified in the pledge agreement between the Company and
the Purchaser in the form attached to this Agreement as Exhibit D (the “Pledge
Agreement”). The security interest in securities pledged pursuant to the Pledge
Agreement that are maintained with Ault Glazer Bodnar Securities, LLC (“AGB
Securities”) is being perfected pursuant to that certain Account Control
Agreement dated as of even date herewith (the “Account Control Agreement”) by
and among AGB Securities, the Company and the Purchaser. In addition, the
Company has pledged (i) 8.5 acres of undeveloped land it owns in Heber Springs,
Arkansas pursuant to a Deed of Trust (the “Arkansas Deed of Trust”) and (ii)
0.61 acres of undeveloped land it owns in Springfield, Tennessee pursuant to a
Mortgage (the “Tennessee Mortgage”).


3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that as of the date this Agreement is executed and
delivered and as of the Closing, except as set forth on a Schedule of Exceptions
attached hereto as Exhibit E, specifically identifying the relevant subsection
hereof, which exceptions shall be deemed to be representations and warranties as
if made hereunder:


3.1 Organization, Good Standing and Qualification.


(a) The Company and each Subsidiary (defined below) is duly organized, validly
existing and in good standing under the laws of their respective state of
incorporation, and each of them has all requisite corporate power and authority
to own their respective assets and properties and to carry on their respective
businesses as now conducted and as proposed to be conducted. The Company does
not own, directly or indirectly, any equity interest in any corporation,
partnership, joint venture or other entity, except for (a) those entities
identified as subsidiaries of the Company in Exhibit 21.1 to the Form 10-K
(collectively, the “Subsidiaries”) filed by the Company with the Securities and
Exchange Commission (the “SEC”) for the year ended December 31, 2005 (the “Form
10-K”), and (b) those interests in entities identified in Section 3.1 of the
Schedule of Exceptions. The Company and each Subsidiary is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
property owned, leased, or operated by it or the nature of the business
conducted by it makes such qualification or licensing necessary, except where
the failure to be so duly qualified or licensed and in good standing is not
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company and the Subsidiaries taken as a whole.


(b) For purposes of this Agreement, the term “Material Adverse Effect” shall
mean, with respect to any entity, any event, change or effect that, when taken
individually or together with all other adverse events, changes and effects, is
or is reasonably likely (a) to be materially adverse to the condition (financial
or otherwise), properties, assets, liabilities, business, operations of that
entity and its subsidiaries, taken as a whole, or (b) to prevent, have an
adverse effect on or materially delay consummation of any of the transactions
contemplated by any of the Transaction Documents or any entity’s performance of
its obligations under any of the Transaction Documents.


 
2

--------------------------------------------------------------------------------

 
3.2 Authorization.


(a) All corporate action necessary on the part of the Company for the
authorization, execution and delivery of this Agreement, the Note, the Warrant,
the Pledge Agreement, the Account Control Agreement, the Arkansas Deed of Trust,
the Tennessee Mortgage, the Registration Rights Agreement and any other
documents or instruments required pursuant to any such agreement (collectively,
the “Transaction Documents”), the performance of all obligations of the Company
hereunder and thereunder and the authorization, issuance and delivery of the
Securities has been taken. Each of the Transaction Documents, when executed and
delivered, shall constitute the valid and legally binding obligations of the
Company, in each case enforceable against the Company in accordance with its
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.


(b) Except for such filings, permits, consents and approvals which, if not
obtained or made, are not reasonably expected to have a Material Adverse Effect
on the Company and the Subsidiaries taken as a whole, no filing with or notice
to, and no permit, authorization, consent or approval of, any governmental
agency or authority is necessary for the execution and delivery by the Company
of this Agreement or the consummation by the Company of the transactions
contemplated hereby.


(c) The Board of Directors of the Company, by the requisite vote of those
present (who constituted a quorum of the directors then in office), with no
dissenting votes, has duly and validly authorized the execution and delivery of
the Transaction Documents and approved the consummation of the transactions
contemplated hereby.


(d) The approval of any of the Transaction Documents and the transactions
contemplated thereby is not required by any of the stockholders of the Company.


3.3 Capitalization; Valuation.


(a) The authorized capital stock of the Company consists of:


(i) 1,000,000 shares of Convertible Preferred Stock, par value $1.00 per share,
of which 10,950 shares are issued and outstanding immediately prior to the
Closing. All of the outstanding shares of Convertible Preferred Stock have been
duly authorized, and are fully paid and nonassessable and issued in compliance
with all applicable foreign, federal and state securities laws. The rights,
privileges and preferences of the Convertible Preferred Stock are as stated in
the Amended and Restated Certificate of Incorporation of the Company filed as an
exhibit to the Form 10-K (the “Restated Certificate”).


(ii) 25,000,000 shares of Common Stock, of which 6,260,048 shares issued and
outstanding immediately prior to the Closing. All of the outstanding shares of
Common Stock have been duly authorized, and are fully paid and nonassessable and
issued in compliance with all applicable foreign, federal and state securities
laws. The Company has reserved sufficient shares of Common Stock for issuance
(x) upon exercise of the Warrant and (y) upon conversion of the Note.


 
3

--------------------------------------------------------------------------------

 
(iii) The Company has reserved 2,500,000 shares of Common Stock for issuance to
officers, directors, employees and consultants of the Company pursuant to the
Company’s stock option plan (the “Stock Plan”). Of such reserved shares of
Common Stock, 95,707 shares have been issued pursuant to restricted stock
purchase agreements and options to purchase 1,669,000 shares have been granted.


(iv) Except for (A) the Warrant, (B) the Note, (C) the conversion privileges of
the Preferred Stock, (D) the stock reserved for issuance pursuant to the Stock
Plan, and except as described on the Schedule of Exceptions, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
or rights of first refusal or similar rights) or agreements, orally or in
writing, related to the purchase or acquisition of any shares of Company’s
capital stock. There are no rights of first refusal or similar rights, except
those in favor of the Purchaser. The Schedule of Exceptions contains a complete
and accurate list of all securityholders of the Company.


3.4 Valid Issuance of Securities. The shares of Common Stock that are issuable
upon conversion of the Note or exercise of the Warrant have been duly and
validly reserved for issuance, and when issued, sold and delivered in accordance
with the terms thereof for the consideration expressed therein, will be duly and
validly issued, fully paid and nonassessable and free of restrictions on
transfer, other than as set forth in applicable state and federal securities
laws. Based in part upon the representations of the Purchaser in this Agreement,
such shares of Common Stock will be issued in compliance with all applicable
state and federal securities laws.


3.5 Consents and Defaults.


(a) The execution, delivery and performance of each of the Transaction Documents
and the consummation of the transactions contemplated by each of them will not
result in any violation of or conflict with, constitute a default under (with or
without due notice or lapse of time or both), require any consent, waiver or
notice under any term, or result in the reduction or loss of any benefit or the
creation or acceleration of any right or obligation (including any termination
rights) under (i) the charter, certificate or articles of incorporation, bylaws
or operating agreement (or other similar organizational or governing
instruments) of the Company or any of the Subsidiaries, (ii) any agreement,
note, bond, mortgage, indenture, contract, lease, permit or other obligation or
right to which the Company or any of the Subsidiaries is a party or by which any
of the assets or properties of the Company or any of the Subsidiaries is bound,
other than the Promissory Note dated May 1, 2006 in favor of the Herbert Langsam
Revocable Trust, which consent has been obtained, or (iii) any applicable
domestic or foreign law or legal requirement, except in the case of clauses (ii)
and (iii) where any of the foregoing is not reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company and
the Subsidiaries taken as a whole.


 
4

--------------------------------------------------------------------------------

 
(b) Neither the Company nor any of the Subsidiaries is in violation of any term
of its charter, certificate or articles of incorporation, bylaws or operating
agreement (or other similar organizational or governing instruments).


3.6 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
of the Subsidiaries that questions the validity of any Transaction Document or
the right of the Company to enter into any such agreement to which such person
is a party, to consummate the transactions contemplated hereby or thereby, or
that might result, either individually or in the aggregate, in a Material
Adverse Effect on the Company and the Subsidiaries taken as a whole, or any
change in the current equity ownership of any of them (except as contemplated
herein), nor is the Company aware that there is any basis for the foregoing. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate. 


3.7 SEC Reports; Financial Statements.


(a) Since January 1, 2003, the Company (including its predecessors, if
applicable) has filed all forms, reports and documents with the SEC required to
be filed by it under the Securities Act of 1933, as amended (“Securities Act”),
and the Securities Exchange Act of 1934, as amended (“Exchange Act”)
(collectively, the “Company SEC Reports”), each of which complied in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act, each as in effect on the dates such Company SEC Reports were
filed.


(b) None of the Company SEC Reports contained, when filed, any untrue statement
of a material fact or omitted to state a material fact required to be stated or
incorporated by reference therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except to the extent amended prior to the date hereof by a
subsequently filed Company SEC Report. The consolidated financial statements of
the Company and any separate financial information relating to the Company
included in the Company SEC Reports (the “Company Filed Financial Statements”)
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC in respect
thereof.


(c) The Company Filed Financial Statements contained in each of the Company SEC
Reports (i) are true, accurate and complete in all respects; (ii) are consistent
with the books and records of Company; (iii) present fairly and accurately the
financial condition of the Company and the Subsidiaries, as appropriate, as of
the respective dates thereof and the results of operations, changes in
stockholder’s equity and cash flows of each of them for the periods covered
thereby; and (iv) have been prepared in accordance with generally accepted
accounting principles (“GAAP”), applied on a consistent basis throughout the
periods covered, except as disclosed therein; provided, however, that the
Company Balance Sheet may not contain all of the footnotes required by GAAP, and
may be subject to normal adjustments consistent with past practice which are not
material individually or in the aggregate. All reserves established by the
Company and set forth in the Company Filed Financial Statements are adequate for
the purposes for which they were established.


 
5

--------------------------------------------------------------------------------

 
(d) Since the date of the financial statements contained in the Company’s Form
10-Q filed with the SEC for the quarter ended March 31, 2006 (the “Form 10-Q”)
(such date, the “Company Balance Sheet Date”), there has not been any change, or
any application or request for any change, by the Company or any of the
Subsidiaries in accounting principles, methods or policies for financial
accounting purposes, other than as a result of any changes under GAAP or other
relevant accounting principles.


(e)  The Company is in compliance with the provisions of the Sarbanes-Oxley Act
of 2002 applicable to it as of the date hereof.


3.8 Books and Records.


(a) The books, records and accounts of the Company and its Subsidiaries, in all
material respects, (i) have been maintained in accordance with good business
practices on a basis consistent with prior years; (ii) are stated in reasonable
detail and accurately and fairly reflect the transactions and dispositions of
the assets of the Company and its Subsidiaries; and (iii) accurately and fairly
reflect the basis for the financial statements pertaining to the Company and the
Subsidiaries contained in the Company SEC Reports and the Company Filed
Financial Statements.


(b) The Company has devised and maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization; and
(ii) transactions are recorded as necessary (A) to permit preparation of
financial statements in conformity with GAAP; and (B) to maintain accountability
for assets.


(c) The Company maintains a system of disclosure controls and procedures that
comply with Rules 13a-14 and 13a-15 of the Exchange Act (as in effect on the
date of this Agreement) and that are designed to ensure that information
required to be disclosed by the Company in its reports or other documents filed
with or furnished to the SEC is recorded, processed, summarized and reported
within the time periods required by the SEC’s rules and forms, including,
without limitation, controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s senior management,
including its principal executive and principal financial officers, or persons
performing similar functions, as appropriate to allow timely decisions by
Company regarding required disclosure.


3.9 No Undisclosed Liabilities. There are no material liabilities of the Company
or any of the Subsidiaries of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, which are required to be
reflected in its financial statements (or in the notes thereto) in accordance
with GAAP, other than (a) liabilities disclosed, provided for or reserved
against in the financial statements contained in the Form 10-Q or in the notes
thereto; (b) liabilities arising in the ordinary course of business after the
Company Balance Sheet Date or which arose in the ordinary course of business
prior to the Company Balance Sheet Date but were not required to be disclosed,
provided for or reserved against in the financial statements contained in the
Form 10-Q; and (c) liabilities arising under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
3.10 Absence of Changes. Except as contemplated by this Agreement or as
disclosed in the Company SEC Reports filed prior to the date hereof, since the
Company Balance Sheet Date, the Company and the Subsidiaries have conducted
their business in the ordinary and usual course consistent with past practice
and there has not been:


(a) any event, occurrence or development which had or is reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect on the Company
and the Subsidiaries taken as a whole;


(b) any declaration, setting aside or payment of any dividend or other
distribution in respect of any shares of capital stock of the Company or (except
to the Company or other Subsidiaries) any Subsidiary, any split, combination or
reclassification of any shares of capital stock of the Company or any
Subsidiary, or any repurchase, redemption or other acquisition by the Company or
any of the Subsidiaries of any securities of the Company or any of the
Subsidiaries;


(c) any amendment or change to the charter, certificate or articles of
incorporation, operating agreement or bylaws (or other similar organizational or
governing instrument) of the Company or any of the Subsidiaries, or any
amendment of any term of any outstanding security of the Company or any of the
Subsidiaries that would materially increase the obligations of the Company or
any such subsidiary under such security;


(d) (i)  any incurrence or assumption by the Company or any of the Subsidiaries
of any indebtedness for borrowed money other than under existing credit
facilities (or any renewals, replacements or extensions that do not increase the
aggregate commitments thereunder) except in the ordinary and usual course of
business consistent with past practice, or (ii) any guarantee, endorsement, or
other incurrence or assumption of liability (whether directly, contingently or
otherwise) by the Company or any of the Subsidiaries for the obligations of any
other person (other than any wholly owned subsidiary of the Company), other than
in the ordinary and usual course of business consistent with past practice;


(e) any creation or assumption by the Company or any of the Subsidiaries of any
lien or encumbrance on any material asset of the Company or any of the
Subsidiaries other than in the ordinary and usual course of business consistent
with past practice;


(f) any making of any loan, advance or capital contribution to or investment in
any person by the Company or any of the Subsidiaries other than (i) loans,
advances or capital contributions to or investments in wholly owned subsidiaries
of the Company; (ii) loans or advances to employees of the Company or any of the
Subsidiaries in the ordinary and usual course of business consistent with past
practice; or (iii) extensions of credit to customers in the ordinary and usual
course of business consistent with past practice;


(g) any contract or agreement entered into by the Company or any of the
Subsidiaries on or prior to the date hereof relating to any material acquisition
or disposition of any assets or business, other than contracts or agreements in
the ordinary and usual course of business consistent with past practice and
those contemplated by this Agreement;


 
7

--------------------------------------------------------------------------------

 
(h) any modification, amendment, assignment, termination or relinquishment by
the Company or any of the Subsidiaries of any contract, license or other right
(including any insurance policy naming it as a beneficiary or a loss payable
payee) that is reasonably expected to have a Material Adverse Effect, after
taking into account the benefit of the consideration, if any, received in
exchange for agreeing to such modification, amendment, assignment, termination
or relinquishment, on the Company and the Subsidiaries taken as a whole;


(i) any material change in any method of accounting or accounting principles or
practice by the Company or any of the Subsidiaries, except for any such change
required by reason of a change in GAAP, which change has been consistently
applied;


(j) any (i) grant of any severance or termination pay to any director, officer
or employee of the Company or any of the Subsidiaries; (ii) entering into of any
employment, deferred compensation, severance, consulting, termination or other
similar agreement (or any change or amendment to any such existing agreement)
with any director, officer, employee, agent or other similar representative of
the Company or any of the Subsidiaries (collectively, “Company Employment
Agreements”) whose annual cash compensation exceeds $100,000, other than changes
or amendments that (A) do not and will not result in increases, in the
aggregate, of more than five percent in the salary, wages or other compensation
of any such person and (B) are otherwise consistent with clause (iv) below;
(iii) increase in benefits payable under any existing severance or termination
pay policies or Company Employment Agreements; or (iv) increase in compensation,
bonus or other benefits payable to directors, officers or employees of the
Company or any of the Subsidiaries other than, in the case of clauses (ii) and
(iv) only, increases prior to the date hereof in compensation, bonus or other
benefits payable to directors, officers or employees of the Company or any of
the Subsidiaries in the ordinary and usual course of business consistent with
past practice or merit increases in salaries of employees at regularly scheduled
times in customary amounts consistent with past practices; or


(k) any (i) making or revoking of any material election relating to taxes; (ii)
settlement or compromise of any material claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to taxes;
or (iii) change to any material methods of reporting income or deductions for
federal income tax purposes.


3.11 Compliance with Applicable Law; Permits. The Company and each of the
Subsidiaries hold all permits, licenses, variances, exemptions, orders, and
approvals of all governmental entities necessary for the lawful conduct of their
respective businesses (“Company Permits”), except for failures to hold such
permits, licenses, variances, exemptions, orders and approvals which are not
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company and the Subsidiaries taken as a whole. The Company
and each of the Subsidiaries are in compliance with the terms of the Company
Permits, except where the failure to comply is not reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company and
the Subsidiaries taken as a whole. The businesses and operations of the Company
and the Subsidiaries comply in all respects with the requirements of all laws,
rules and regulations applicable to the Company or the Subsidiaries, except
where the failure to so comply is not reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect on the Company and the
Subsidiaries taken as a whole.


 
8

--------------------------------------------------------------------------------

 
3.12 Proprietary Assets.


(a) The Company and each Subsidiary has full title and ownership of, or has a
license to, or can obtain upon reasonable terms and conditions sufficient rights
to, all patents, patent applications, trademarks, service marks, trade names,
copyrights, moral rights, maskworks, trade secrets, confidential and proprietary
information, compositions of matter, formulas, designs, proprietary rights and
know-how and processes (collectively, the “Proprietary Assets”) necessary to
enable each of them to carry on their businesses as now conducted and as
presently proposed to be conducted without any conflict with, or infringement
of, the rights of others.


(b) Neither the Company nor any Subsidiary has violated or infringed and is not
currently violating or infringing, and neither the Company nor any Subsidiary
has received any communications alleging that either of them (or any of their
employees or consultants) has violated or infringed, or, by conducting its
business as proposed would violate or infringe, any Proprietary Assets of any
other person or entity. No third party has any ownership right, title, interest,
claim in or lien on any of the Proprietary Assets of the Company or any
Subsidiary, and the Company and each Subsidiary has taken, and in the future
will use best efforts to take, all steps reasonably necessary to preserve their
legal rights in, and the secrecy of, all of their Proprietary Assets, except
those for which disclosure is required for legitimate business or legal reasons.


(c) Neither the Company nor any Subsidiary has received any communications
alleging that it or any of its employees or consultants has violated or, by
conducting its business as proposed, would violate any Proprietary Assets of any
other person or entity. Neither the Company nor any Subsidiary is aware that any
of its employees is obligated under any contract (including licenses, covenants
or commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of such employee’s best efforts to promote the interest of the Company
or the Subsidiary or that would conflict with the business of the Company or
Subsidiary as proposed to be conducted.
 
3.13 Tax Matters.


(a) The Company and each Subsidiary, and any individual, trust, corporation,
partnership or any other entity as to which the Company is liable for Taxes
incurred by such individual or entity either as a transferee, or pursuant to
Treasury Regulations Section 1.1502-6, or pursuant to any other provision of
federal, territorial, state, local or foreign law or regulations (the “Company
Group”) has timely filed (or has had timely filed) all Tax Returns required to
be filed by each of them (or on their behalf). All such Tax Returns are true,
complete and correct in all respects. The Company Group has paid all Taxes due
for the periods covered by such Tax Returns (whether or not shown on or
reportable on such Tax Returns) or with respect to any period prior to the date
of this Agreement. There are no liens on any of the assets of any member of the
Company Group with respect to Taxes, other than liens for Taxes not yet due and
payable or for Taxes that a member of the Company Group is contesting in good
faith through appropriate proceedings and for which appropriate reserves have
been established.


 
9

--------------------------------------------------------------------------------

 
(b) The Company Filed Financial Statements contained in the Form 10-K and Form
10-Q reflect adequate reserves for all Taxes payable by the Company Group for
all Taxable periods and portions thereof through the dates thereof.


(c) No deficiencies for any Taxes have been proposed, asserted, or assessed
(either in writing or verbally, formally or informally) or are expected to be
proposed, asserted, or assessed against the Company Group that have not been
fully paid or adequately provided for in the appropriate financial statements of
the Company, no requests for waivers of the time to assess any Taxes are
pending, and no power of attorney still in effect in respect of any Taxes has
been executed or filed with any taxing authority. No member of the Company Group
has received notice (either in writing or verbally, formally or informally) or
expects to receive notice that it has not filed a Tax Return or paid Taxes
required to be filed or paid by it. The Tax Returns of the Company Group have
never been audited by a government or taxing authority, nor is any such audit in
process, pending or threatened (either in writing or verbally, formally or
informally). No waiver or extension of any statute of limitations is in effect
with respect to Taxes or Tax Returns of the Company Group. Each member of the
Company Group has disclosed on its federal income tax returns all positions
taken therein that could give rise to a substantial understatement penalty
within the meaning of Section 6662 of the Internal Revenue Code of 1986, as
amended.


(d) Each member of Company Group has complied in all respects with all
requirements applicable to the payment and withholding of Taxes and have duly
and timely withheld from employee salaries, wages and other compensation and
have paid over to the appropriate taxing authority all material amounts required
to be so withheld and paid over for all periods under all applicable Legal
Requirements.


(e) No federal, state, local, or foreign audits or other administrative
proceedings or court proceedings are presently pending in respect of any Taxes
or Tax Returns of any member of Company Group and no such member has received
notice (either in writing or verbally, formally or informally) of any pending
audit or proceeding in respect of any Taxes or Tax Returns.


(f) For purposes of this Section 3.13, (i) the term “Tax” or “Taxes” means all
taxes, however denominated, including any interest, penalties or other additions
to tax that may become payable in respect thereof, imposed by any federal,
territorial, state, local or foreign government or any agency or political
subdivision of any such government, which taxes shall include, without limiting
the generality of the foregoing, all income or profits taxes (including, but not
limited to, federal income taxes and state income taxes), payroll and employee
withholding taxes, unemployment insurance, social security taxes, sales and use
taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes,
business license taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, transfer taxes, workers’ compensation, Pension
Benefit Guaranty Corporation premiums and other governmental charges, and other
obligations of the same or of a similar nature to any of the foregoing, which
the Company Group is required to pay, withhold or collect; and (ii) the term
“Tax Return” means any report, return, document, declaration, or any other
information or filing required to be supplied to any taxing authority or
jurisdiction (domestic or foreign) in respect of Taxes, including, information
returns, any document in respect of or accompanying payments or estimated Taxes,
or in respect of or accompanying requests for the extension of time in which to
file any such report, return document, declaration, or other information,
including amendments thereof and attachments thereto.


 
10

--------------------------------------------------------------------------------

 
3.14 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the SEC is contemplating terminating such
registration. Except as set forth in Section 3.14 of the Schedule of Exceptions,
the Company has not, in the 12 months preceding the date hereof, received notice
from the Over the Counter Bulletin Board, Nasdaq or any trading market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
trading market. The Company is, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.


3.15 Registration Rights and Voting Rights. Except as provided in the
Registration Rights Agreement or as set forth in Section 3.15 of the Schedule of
Exceptions, the Company has not granted or agreed to grant any registration
rights, including piggyback rights, to any person or entity. No stockholders of
the Company or of the Subsidiary have entered into any agreements with respect
to the voting of shares of capital stock of the Company or of the Subsidiary.


3.16 Private Placement. Subject in part to the truth and accuracy of the
Purchaser’s representations set forth in this Agreement, the offer, sale and
issuance of the Securities as contemplated by this Agreement, and the issuance
of shares of Common Stock upon conversion of the Note and exercise of the
Warrant, is or will be exempt from the registration requirements of the
Securities Act, and neither the Company nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.


3.17 Full Disclosure.


(a) The Company has provided Purchaser with all the information available to it
that (i) Purchaser has requested of the Company for deciding whether to enter
into this Agreement and effect the transactions contemplated hereby and (ii)
which the Company believes is reasonably necessary to enable the Purchaser to
decide whether to acquire the Securities. None of the Company’s representations
or warranties in any of the Transaction Documents or any other agreements, nor
any written information or statements or certificates made or delivered by the
Company in connection herewith, when taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements herein or therein not misleading in light of the circumstances
under which they were made.


 
11

--------------------------------------------------------------------------------

 
(b) There is no fact or series of related facts known to the Company that has
specific application to the Company and that could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect on the Company
and the Subsidiaries, taken as a whole, or (as far as the Company can reasonably
foresee) that could materially adversely affect the assets, liabilities,
business, prospects, financial condition, operations, or results of operations
of the Company, that has not been set forth in this Agreement.
 
3.18 Brokers. Except for AGB Securities, no broker, finder, investment banker or
other person is entitled to receive from the Company or any Subsidiary any
brokerage, finder’s or other fee or commission or expense reimbursement in
connection with any of the Transaction Documents or any of the transactions
contemplated thereby.


4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company and the Subsidiary that:


(a) Accredited Investor. The Purchaser is an accredited investor, as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.


(b) Authorization. The Transaction Documents, when executed and delivered by the
Purchaser, will constitute valid and legally binding obligations of the
Purchaser, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.


(c) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Securities. The Purchaser represents that it has full power and authority to
enter into this Agreement. The Purchaser has not been formed for the specific
purpose of acquiring the Securities.


(d) Restricted Securities. The Purchaser understands that the Securities have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Securities are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale except as set forth in the Registration Rights Agreement.
The Purchaser has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment and therefore has the capacity to protect its own interests in
connection with the purchase of the Securities.


 
12

--------------------------------------------------------------------------------

 
(e) Restrictions and Legends. None of the shares of the Securities shall be
sold, transferred, assigned, pledged, hypothecated or otherwise disposed of
unless one of the following events shall have occurred: (i) such securities are
disposed of pursuant to and in conformity with an effective registration
statement filed with the SEC pursuant to the Securities Act or pursuant to Rule
144 of the SEC thereunder; or (ii) the seller shall have delivered to the
Company a written opinion by counsel which is reasonably acceptable to the
Company to the effect that the proposed transfer is exempt from the registration
and prospectus delivery requirements of the Securities Act. The Purchaser
understands that the Securities, and any securities issued in respect thereof or
exchange therefor, may bear the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, EXCEPT AS SET FORTH HEREIN.”


5. Conditions of the Purchaser’s Obligations at Closing. The obligations of the
Purchaser to the Company under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:


(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.


(b) Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
and in the other Transaction Documents that are required to be performed or
complied with by such entity on or before the Closing.


(c) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with and prior to the lawful issuance and sale
of the Securities pursuant to this Agreement shall be obtained and effective as
of the Closing.


(d) Transaction Documents. The Company shall have executed and delivered to the
Purchaser the Transaction Documents.


 
13

--------------------------------------------------------------------------------

 
(e) Payoff Letter. The Payoff Letter shall be fully executed and delivered by
the parties thereto.


(f) Account Control Agreement. AGB Securities shall have executed and delivered
the Account Control Agreement.


(g) Transfers of Real Property Collateral. The Company shall have delivered to
the Purchaser evidence satisfactory to the Purchaser that the real property
pledged pursuant to the Arkansas Mortgage and the Tennessee Deed of Trust is
vested in the name of the Company and that the transfers of the interests in
such property were duly authorized by Ault Glazer Bodnar Properties, LLC.


(h) Title Insurance. The Company shall have made arrangements acceptable to the
Purchaser for lender’s title insurance on the Arkansas Mortgage and the
Tennessee Deed of Trust.


(i) Legal Opinion. The Company shall have obtained a legal opinion in regarding
the transaction in form and substance acceptable to the Purchaser.


(j) Secretary’s Certificate. The Company shall have delivered a Secretary’s
Certificate which shall include the Restated Certificate and Bylaws of the
Company, resolutions of the Board of Directors authorizing the transactions
contemplated hereby, an incumbency certificate as to any officer of the Company
executing any Transaction Document and a good standing certificate with respect
to the Company issued by the Delaware Secretary of State as of a recent date.


(k) Transaction Fee. The Company shall pay to the Purchase concurrently with the
Closing a transaction fee in the amount of $30,000, which shall be paid from the
proceeds of the Note issuance pursuant to Section 1.1(b).


(l) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions hereunder shall have been taken, and all documents and
instruments incident to such transactions shall be satisfactory in substance and
form to the Purchaser, and the Purchaser shall have received all such
counterpart originals or certified or other copies of such documents as it may
reasonably request.


6. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:


(a) Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 4 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.


(b) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchaser on or prior to the Closing shall have
been performed or complied with in all material respects.


 
14

--------------------------------------------------------------------------------

 
(c) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.


(d) Transaction Documents. The Purchaser shall have executed and delivered to
the Transactions Documents to which it is a party.


7. Indemnification. The Company hereby agree to indemnify and hold harmless the
Purchaser from and against any costs, damages, fees or expenses incurred by
Purchaser as a result of any breach of any representation, warranty or covenant
by either the Company contained in the Transaction Documents.
 
8. Right of First Offer. Subject to the terms and conditions specified in this
Section 8, until the twelve-month anniversary of the Closing, the Company hereby
grants to Purchaser a right of first offer with respect to future sales by the
Company of its Shares (as hereinafter defined). For purposes of this Section 8,
the term “Purchaser” includes any entity wholly-owned by Purchaser, and
Purchaser shall be entitled to transfer all or a portion of the right of first
offer hereby granted to such entity, so long as such transfer does not cause the
loss of the exemption under Section 4(2) of the Act or any similar exemption
under applicable state securities laws in connection with such sale of Shares by
the Company.


Each time the Company proposes to offer any shares of, or securities convertible
into or exchangeable or exercisable for any shares of, any class of its capital
stock (the “Shares”), the Company shall first make an offering of such Shares to
the Purchaser in accordance with the following provisions:


(a) The Company shall deliver a notice in accordance with Section 9.8 (the
“Notice”) to the Purchaser stating (i) its bona fide intention to offer such
Shares, (ii) the number of such Shares to be offered, and (iii) the price and
terms upon which it proposes to offer such Shares.


(b) By written notification received by the Company, within ten (10) business
days after receipt of the Notice, (i) the Purchaser may elect to purchase or
obtain, at the price and on the terms specified in the Notice, up to that
portion of such Shares that equals the proportion that the number of shares of
Common Stock issued and held, or issuable upon conversion or exercise of the
Note and Warrant then held, by the Purchaser bears to the total number of shares
of Common Stock of the Company then outstanding (assuming full conversion and
exercise of all outstanding convertible and exercisable securities), and (ii)
the Purchaser may elect to pay all or a portion of the purchase price for such
Shares by cancellation of all or a portion of the principal or accrued interest
due to Purchaser under the Note.


(c) If all Shares that Purchaser is entitled to obtain pursuant to Section 8(b)
are not elected to be obtained as provided in Section 8(b) hereof, the Company
may, during the 30-day period following the expiration of the period provided in
Section 8(b) hereof, offer the remaining unsubscribed portion of such Shares to
any person or persons at a price not less than, and upon terms no more favorable
to the offeree than those specified in the Notice. If the Company does not enter
into an agreement for the sale of the Shares within such period, or if such
agreement is not consummated within sixty (60) days of the execution thereof,
the right provided hereunder shall be deemed to be revived and such Shares shall
not be offered unless first reoffered to the Purchaser in accordance herewith.


 
15

--------------------------------------------------------------------------------

 
(d) The right of first offer in this Section 8 shall not be applicable to:


(i) the issuance of shares of securities pursuant to a split or subdivision of
the outstanding shares of Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
shares of Common Stock (hereinafter referred to as “Common Stock Equivalents”)
without payment of any consideration by such holder for the additional shares of
Common Stock or the Common Stock Equivalents (including the additional shares of
Common Stock issuable upon conversion or exercise thereof);


(ii) the issuance of shares of Common Stock or options therefor to employees,
consultants, officers or directors (if in transactions with primarily
non-financing purposes) of the Company pursuant to a stock option plan or
restricted stock purchase plan approved by the stockholders of the Company and
Board of Directors of the Company;


(iii) the issuance of shares of Common Stock (A) in a bona fide, firmly
underwritten public offering under the Act, or (B) upon exercise of warrants or
rights granted to underwriters in connection with such a public offering;


(iv) the issuance of shares of Common Stock pursuant to the conversion or
exercise of convertible or exercisable securities outstanding as of the date
hereof or subsequently issued pursuant to this Section 8;


(v) the issuance of shares of Common Stock in connection with a bona fide
business acquisition of or by the Company, whether by merger, consolidation,
sale of assets, sale or exchange of stock or otherwise, each as approved by the
Board of Directors of the Company and, if required, the stockholders of the
Company;


9. Miscellaneous.


9.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
warranties, representations and covenants of the Company and the Purchaser
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this agreement and the Closing.


9.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Purchaser may assign this Agreement to, without
limitation, any entity that it controls or by which it is controlled (with
“control” meaning ownership of more than fifty percent (50%) of the voting stock
of the entity or, in the case of a noncorporate entity, an equivalent interest).


 
16

--------------------------------------------------------------------------------

 
9.3 Governing Law; Jurisdiction. This Agreement and all acts and transactions
pursuant hereto and the rights, remedies, powers and duties of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of New York, without regard to principles of conflicts of laws.
Each party consents to the non-exclusive jurisdiction of the courts of the State
of California. Each party further consents to service of process in any
litigation relating to any Transaction Document by written notice given in
accordance with Section 9.8. For purposes of any dispute or controversy arising
under this Agreement or the transactions contemplated herein, the parties also
mutually consent to the jurisdiction of the courts of the State of California,
and the federal district court, Central District of California, and agree that
any and all process directed to any of them in any such litigation may be served
outside the State of California with the same force and effect as if service had
been made within the State of California.


9.4 Waiver of Jury Trial. EACH OF THE COMPANY AND THE PURCHASER HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. INSTEAD, ANY
DISPUTES RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.


9.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.


9.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


9.7 Notices. Any notice required or permitted by this Agreement or any other
Transaction Document shall be in writing and shall be deemed sufficient upon
receipt, when delivered personally or by a nationally-recognized delivery
service (such as Federal Express or UPS) as follows:


 
17

--------------------------------------------------------------------------------

 
(i)
if to the Company, at:



Patient Safety Technologies, Inc.
1800 Century Park East, Suite 200
Los Angeles, CA 90067
Attention: Lynne Silverstein


with a copy to:


Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas, 21st Floor
New York, NY 10018
Attn: Marc J. Ross, Esq.



(ii)
if to the Purchaser, at:



Alan E. Morelli
225 Mantua Road
Pacific Palisades, CA 90272


with a copy to:


Morrison & Foerster LLP
555 West 5th Street
Suite 3500
Los Angeles, CA 90013
Attention: Allen Z. Sussman, Esq.


Any party hereto (and such party’s permitted assigns) may by notice so given
change its address for future notices hereunder.


9.8 Attorney’s Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of the Transaction
Documents, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.


9.9 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and the Purchaser. Any amendment or
waiver effected in accordance with this Section 9.10 shall be binding upon the
Purchaser and each transferee of the Securities, each future holder of all such
Securities and the Company.


9.10 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision, subpart, sentence, phrase or term of this Agreement is
held to be invalid, illegal or unenforceable in any respect under any applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceable
provision shall be modified or replaced with a valid and enforceable term or
provision that most accurately represents the intent of the parties with respect
to the invalid, illegal or unenforceable term.


 
18

--------------------------------------------------------------------------------

 
9.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any holder of any of the Securities, upon any breach or
default of the Company under any Transaction Document, shall impair any such
right, power or remedy of such holder nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any holder of any breach or default under
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under a Transaction
Document or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.


9.12 Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.


[Remainder of Page Intentionally Left Blank -
Signature Pages to Follow]
 
19

--------------------------------------------------------------------------------

 


The parties have executed this Secured Convertible Note and Warrant Purchase
Agreement as of the date first written above.


COMPANY:


PATIENT SAFETY TECHNOLOGIES, INC.




By: /s/ Lynne Silverstein                              
Name: Lynne Silverstein                               
Title: President                                               


Address:   1800 Century Park East, Suite 200
Los Angeles, CA 90067
Attention: Lynne Silverstein
 
 
PURCHASER:


ALAN E. MORELLI


___________________________
Address:    225 Mantua Road
Pacific Palisades, CA 90272 




SIGNATURE PAGE TO PATIENT SAFETY TECHNOLOGIES, INC.
SECURED CONVERTIBLE NOTE
AND WARRANT PURCHASE AGREEMENT


 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 

Exhibit A - Form of Secured Convertible Promissory Note

     

Exhibit B
-
Form of Warrant

     

Exhibit C - Form of Registration Rights Agreement

     

Exhibit D - Form of Pledge Agreement

     

Exhibit E - Schedule of Exceptions

 
 
 

--------------------------------------------------------------------------------

 


Exhibit “E”


Exceptions to Representations



3.2(d)
If there is an event of default, if Morelli wants to foreclose on the pledged
shares, PST will obtain shareholder approval.




3.6
The following litigation as described in the Company’s 10K does not have any
effect on the subject transaction but could have a material adverse effect
should PST not prevail:




a)
Leve v. PST




b)
Winstar v. PST




3.7(a)
With respect to representations and warranties relating to periods prior to
10/24/04 (the date current management and Todd Ault took office), the
representations and warranties are limited to the best of the Company’s
knowledge.



3.9
Same as 3.2(d).



3.10(b)
PST pays a 7% dividend on its Series A Preferred, based on $1,095,000 (7% x
$1,095,000).



3.10(e)
Mortgages recorded by Alan Morelli on Arkansas and Tennessee properties on
6/2/06.

 

3.10(j) 1) Severance agreement between PST and Todd Ault dated 5/24/06; and

     

 
2)
Grant of termination pay and benefits to Melanie Glazer for AGB Capital
Properties, LLC approved on April 21, 2006.



3.12(a)
Certain issued patents of SurgiCount Medical, Inc. are being re-examined by the
USPO.



3.13(a)
State and federal tax returns of PST are on extension for year 2005; no state or
federal taxes due, on account of substantial NOL.



3.14
PST was on AMEX deficiency list until early May 2006 but has since been cleared
and we see no reason at this time that the Company would not remain in
compliance in the foreseeable future.





 
 

--------------------------------------------------------------------------------

 